Title: Thomas Jefferson to William Duncanson, 15 August 1816
From: Jefferson, Thomas
To: Duncanson, William


          
            Sir
            Monticello Aug. 15. 16.
          
          I recieved your favor of Aug. 5. on my return from a visit to the President, and regretted it had not come 3. or 4. days sooner, as I might have made it the subject of a conversation with him instead of a letter. I knew well the worth of the late Wm M. Duncanson your uncle, his loyal principles to our republican government, & his great merit towards the city of Washington, towards the establishment of which he expended a handsome fortune; and I set a just value on the pleasures and advantages of his society. I will willingly bear testimony to his worth in a
			 letter to the President this day, which, in the absence of all personal knolege of yourself, is the only service I can render you. Accept my best wishes for your success and the tender of my respects
          Th: Jefferson
        